I concur in the result announced in the opinion of the majority, but not in all of the reasoning therein, nor all of the conclusions thereof, nor all that is said therein.
I accept the findings of the trial court that the contract of October 6, 1924, alleged by plaintiff, was entered into between plaintiff, for himself, individually, and Beaty, professedly for the State Life Company, and that plaintiff, in so doing, acted in good faith, and also its further finding that *Page 68 
such contract was never authorized or ratified by any legally constituted authorizing body of the State Life Company; and I concur in the conclusion of the trial court, based on such findings, and the conclusion announced in the majority opinion that, on account thereof, such attempted contract was void.
I do not concur in but dissent from that portion of the majority opinion which says that because of the attempted contract, as agreed to by plaintiff and Beaty, plaintiff gained an advantage over the State Life Company, which was wrong, and which, in good conscience, he should not have obtained. I do not think the case of Gerry v. Bismarck Bank, 19 Mont. 191,47 P. 810, cited in the majority opinion, is applicable to the facts in the case at bar, or that plaintiff should be judged by it. Plaintiff, in the case at bar, acted as an individual, as he had a right to do; he acted in a manner open and above board. Had there been a lawful ratification by the State Life Company, no wrong, harm or undue advantage would have resulted. I do not see that any was attempted.
I concur in the result solely on the ground that Beaty was not authorized to contract for the State Life Company, with plaintiff, and that his attempted contract was not ratified.